         Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 GORSS MOTELS INC.,
      Plaintiff,

         v.
                                                              No. 3:17-cv-000546 (JAM)
 SPRINT COMMUNICATIONS COMPANY,
 L.P. et al.,
         Defendants.

                     ORDER DENYING MOTION TO CERTIFY CLASS

        The Junk Fax Prevention Act allows for a federal cause of action against a sender of

unsolicited advertising faxes. See 47 U.S.C. § 227(b)(1)(C). Plaintiff Gorss Motels Inc. (“Gorss”)

has filed this putative class action against defendant Sprint Solutions, Inc. (“Sprint”) alleging

claims based on several fax advertisements that Gorss received from 2013 to 2015. This case is

one of many such actions that Gorss has filed in courts nationwide.

        Gorss now moves for class certification. Like many courts before me, I will deny the

motion on the ground that Gorss has failed to show that issues subject to class-wide resolution

will predominate over the individualized issues of whether class members consented to receive

the faxes at issue in this case.

                                           BACKGROUND

        The background facts of this lawsuit are recounted in my prior ruling on Sprint’s motion

for summary judgment. See Gorss Motels Inc. v. Sprint Commc'ns Co., L.P., --- F. Supp. 3d ---,

2020 WL 818970, at *1 (D. Conn. 2020), reconsideration denied, 2020 WL 1303175 (D. Conn.

2020). In summary, Gorss entered into a twenty-year franchise agreement in 1988 to operate a

Super 8 motel in Cromwell, Connecticut. The Super 8 motels were a subsidiary of Wyndham

Hotel Group (“Wyndham”). The parties amended the franchise agreement in 2009 to extend the



                                                  1
        Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 2 of 11




franchise to 2014, and then again in September 2014 to enter a new franchise agreement

extending the term of the franchise until the end of Gorss’s motel business in 2016.

       Gorss had a fax machine and it furnished the fax number to Wyndham in the course of its

regular franchise business dealings. Gorss used Sprint Communications Company (an affiliate of

defendant Sprint Solutions Inc.) for its long-distance telephone services. As a franchisee of

Wyndham, Gorss was eligible for discounts from Sprint.

       Gorss received numerous fax advertisements for Sprint’s telephone services from 2013 to

2015. These faxes were sent as part of Wyndham’s promotional activities on behalf of its

approved suppliers like Sprint.

       Gorss filed this putative class action against Sprint, alleging in relevant part that Sprint

sent junk faxes to Gorss and other class members in violation of the Telephone Consumer

Protection Act of 1991, as amended by the Junk Fax Prevention Act of 2005. This statute makes

it unlawful to “use any telephone facsimile machine, computer, or other device to send, to a

telephone facsimile machine, an unsolicited advertisement.” 47 U.S.C. § 227(b)(1)(C). A

“sender” within the meaning of this provision includes “the person or entity on whose behalf a

facsimile unsolicited advertisement is sent or whose goods or services are advertised or

promoted in the unsolicited advertisement.” 47 C.F.R. § 64.1200(f)(10). The Act allows for a

private right of action by a recipient of an unsolicited fax advertisement against the sender for its

violation. See 47 U.S.C. § 227(b)(3).

       Sprint has previously moved for summary judgment, arguing that the faxes sent to Gorss

were not “unsolicited” as the Act requires. The Act defines an “unsolicited advertisement” to

mean “any material advertising the commercial availability or quality of any property, goods, or

services which is transmitted to any person without that person’s prior express invitation or




                                                  2
          Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 3 of 11




permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5) (emphasis added). I denied Sprint’s

summary judgment motion, concluding that a genuine fact issue remained as to whether Gorss

had given its “prior express invitation or permission” for Sprint to send faxes. See Sprint, 2020

WL 818970, at *4. I noted the lack of any conclusive evidence of such consent in the 2014

Franchise Agreement or in any other evidence of record. Ibid. 1

         Gorss has now moved for class certification. It seeks certification of a class for its federal

claims under the Junk Fax Protection Act as to more than 18,000 faxes that were sent to

proposed class members to advertise Sprint products on five different dates from November

2013 to August 2015. See Doc. #129 at 1 (¶¶ 1-2); Doc. #130 at 10-11. 2

                                                   DISCUSSION

         Rule 23 of the Federal Rules of Civil Procedure permits a federal court to certify a class

action by which named plaintiffs may litigate claims on behalf of a class of similarly situated


1
  My ruling has been misunderstood to hold that “a defendant must essentially ‘point to some document in which [an
advertising recipient] agreed to receive fax advertisements or was put on notice that by furnishing its fax number it
was agreeing to receive fax advertisements’ to prove that the defendant had prior express permission.” Gorss Motels
Inc. v. A.V.M. Enters., Inc., 2021 WL 1163022, at *6 n.8 (D. Conn. 2021) (quoting Sprint, 2020 WL 818970, at *2).
But my ruling did not suggest that consent must take the form of “some document” rather than any other means of
expressing consent. The ruling recited the text of the statute that permission must be given “in writing or otherwise,”
47 U.S.C. § 227(a)(5) (emphasis added), and then several lines later stated that evidence of such permission was
lacking, noting that “for example, if Sprint could point to some document in which Gorss itself agreed to receive fax
advertisements or was put on notice that by furnishing its fax number it was agreeing to receive fax advertisements,
then Sprint could establish that Gorss gave the express permission that the Act requires.” Sprint, 2020 WL 818970,
at *2 (emphasis added). When a court recites open-ended language from a statute (“in writing or otherwise”) and
then identifies by way of example (“for example”) a particular and obvious manner of proof in which the statutory
requirement may be met, this is not indicative that the court has imposed a categorical limitation on the open-ended
language of the statute. In other words, my ruling did not—“essentially” or otherwise—impose a requirement that a
defendant must point to “some document” in order to establish consent.
2
  Gorss proposes defining the class as: “All persons or entities who were successfully sent one or more faxes on or
about the dates set forth stating: (1) ‘Attention Wyndham Hotel Group owners, general managers and staff
members,’ ‘Sprint Exclusive iPhone Promotion!,’ ‘Now through December 1 move service from any carrier and
receive a new iPhone 5C,’ sent November 19, 2013; (2) ‘Attention Wyndham Hotel Group owners, general
managers and staff members,’ ‘Get the Samsung Galaxy Tab 3 for $49.99!!!!,’ and ‘Get 2 GB of data on any Sprint
4G LTE tablet for $15 a month,’ sent December 16, 2013; (3) ‘Attention Wyndham Hotel Group owners, general
managers and staff members,’ ‘Get Unlimited Data Free for 12 Months!!!!’ from ‘Sprint,’ sent July 1, 2014; (4)
‘Attention Wyndham Hotel owners, general managers and staff members,’ and ‘Get Unlimited Talk, Text and Data
for only 54/month’ through ‘Sprint,’ sent February 2, 2015; and (5) ‘Switch to the Sprint Family Share Pack’ for
‘less than 100/mo,’sent August 13, 2015. Doc. #129 at 1-2.



                                                          3
        Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 4 of 11




aggrieved class members. “Class actions under Rule 23 of the Federal Rules of Civil Procedure

are an exception to the general rule that one person cannot litigate injuries on behalf of another.”

Langan v. Johnson & Johnson Consumer Cos., Inc., 897 F.3d 88, 93 (2d Cir. 2018).

       Gorss seeks class certification for a damages class action pursuant to Rule 23(b)(3). To

do so it must first make four initial showings under Rule 23(a)—numerosity, commonality,

typicality, and adequacy of representation—and then it must make at least two more showings

under Rule 23(b)—predominance and superiority. See Scott v. Chipotle Mexican Grill, Inc., 954

F.3d 502, 512 (2d Cir. 2020) (reviewing requirements).

       I will focus here on just one of the requirements: predominance. As to this requirement,

Rule 23 states that a court must “find[] that the questions of law or fact common to class

members predominate over any questions affecting only individual class members.” Fed. R. Civ.

P. 23(b)(3) (emphasis added). The Second Circuit has explained that “[t]he requirement is

satisfied if resolution of some of the legal or factual questions that qualify each class member’s

case as a genuine controversy can be achieved through generalized proof, and if these particular

issues are more substantial than the issues subject only to individualized proof.” Scott, 954 F.3d

at 512 (cleaned up). “A court examining predominance must assess (1) the elements of the

claims and defenses to be litigated, (2) whether generalized evidence could be offered to prove

those elements on a class-wide basis or whether individualized proof will be needed to establish

each class member’s entitlement to relief, and (3) whether the common issues can profitably be

tried on a class-wide basis, or whether they will be overwhelmed by individual issues.” Ibid.

(cleaned up).

       Gorss asserts that the following common issues predominate and can be decided in “one

stroke” with common evidence: (1) whether the five faxes are “advertisements” under the Junk




                                                 4
          Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 5 of 11




Fax Protection Act and the regulations; (2) whether Sprint is a “sender” of the faxes under the

regulations; and (3) whether Sprint’s opt-out notices complied with the statutory and regulatory

requirements. Doc. #130 at 28. By contrast, Gorss concedes that the “key predominance issue” in

cases like this one is whether the Act’s requirement of lack of consent (“prior express invitation

or permission”) to receive the advertising faxes can be decided on a class-wide basis. Ibid. 3

         As a general matter, consent is the type of issue that ordinarily requires an individualized

determination. For example, in Flynn v. DIRECTV, LLC, 2018 WL 3970913 (D. Conn. 2018), I

denied class certification for a class of landlords who sought to hold DIRECTV liable for

installing its ubiquitous satellite dishes on landlords’ property without the landlords’ consent.

Because “Connecticut law allows for consent to be either oral or written in form,” and because

“[c]onsent may be given in any number of ways, and consent need not be written down, or even

spoken,” I found that “it was clear that plaintiffs cannot satisfy the predominance requirement for

a class action.” Id. at *4.

         When I previously ruled on Sprint’s motion for summary judgment I saw how

individualized the consent issue is likely to be. I was asked to rule on the consent issue

principally on the basis of an ever-evolving tangle of documents, including successive franchise

agreements and amendments from 1988, 2009, and 2014, related application forms, contact

forms furnished by Gorss, approved supplier agreements, a Franchise Disclosure Document, a

Property Improvement Plan, and a Wireless Service Agreement. Doc. #64 at 9-18; Doc. #75 at 2-

10 (¶¶ 3-44). All these documents were set against a background of years and years of continuing

business relationships and communications between Gorss, Wyndham, and Sprint. Moreover,



3
  For ease of reference, I use the term “consent” as shorthand to refer to the “prior express invitation or permission”
standard in the statute. Cf. A.V.M. Enters., 2021 WL 1163022, at *5 (concluding that “‘prior express permission’
and ‘prior express consent’ are essentially the same”).


                                                           5
        Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 6 of 11




because of the significant time gap between specific faxes that Gorss alleged to have been

unlawfully sent and the interim accumulation of documents and communications between the

parties, I noted how the determination of consent might well differ from one fax to another. See

Sprint, 2020 WL 818970, at *3 (noting how Sprint’s reliance on what it claimed was a consent

provision in the 2014 Franchise Agreement was inapplicable to multiple faxes that were sent

before the 2014 Franchise Agreement went into effect).

       A recent decision in one of Gorss’s many other cases additionally illustrates how the

issue of consent is highly variable and individual-specific. In Gorss Motels Inc. v. A.V.M.

Enters., Inc., 2021 WL 1163022 (D. Conn. 2021), Judge Dooley granted summary judgment

against Gorss in favor of a different defendant company (A.V.M. Enterprises, Inc.) that was

alleged to have sent junk faxes to Gorss. In deciding that no genuine fact issue remained as to

consent, Judge Dooley relied in large part on Section 3.1 of the Property Improvement Plan

(“PIP”) agreement in which Gorss agreed with Wyndham that “[b]y signing this PIP, I

acknowledge and agree that select pieces of this PIP may be provided to our approved vendors

for purposes of offering you products and services that are required to complete this PIP.” Id. at

*7. As Judge Dooley found, “the goods listed in the PIP were the exact types of goods sold by

A.V.M. and advertised in the six faxes at issue.” Id. at *8.

       Section 3.1 of this PIP was also relied on by Sprint in its summary judgment motion

before me. But in light of the fact that Section 3.1 expressly limits its scope of consent only to

advertisements for “products and services that are required to complete this PIP,” Gorss

specifically disputed at summary judgment the applicability of this provision on the ground that

the PIP did not require Gorss to upgrade its telephone services. The summary judgment record

included a copy of the PIP and a punch list of the specific items that Gorss was required to




                                                  6
          Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 7 of 11




improve—a lengthy list that does not include telephone services of the type offered by Sprint. 4

Therefore, in contrast to Gorss’s claims against A.V.M. that were before Judge Dooley, Section

3.1 of the PIP was not potentially dispositive on the issue of consent as to Gorss’s claims against

Sprint that were before me.

         More generally, the application of Section 3.1 of the PIP shows by example how the issue

of consent is highly likely to require an individual-specific inquiry within a class action context.

To the extent that Sprint would likely argue that Section 3.1 of this or other similar PIP

agreements signed by other class member Wyndham franchisees establish that those franchisees

consented to receive its advertising faxes, the Court would have to conduct a class-member-

specific inquiry to decide if the products and services offered by Sprint are within the scope of

the particular items enumerated on the PIP punch list for improvement of each particular class

member’s property.

         Still additional evidence suggests that consent issues would require individual

determinations. The declaration of a senior director at Wyndham provides evidence that the

franchise agreements of each franchisee are “tailored to the specific property,” that “specific

terms often vary between franchises,” and that the agreements are “subject to negotiations.” Doc.

#137 at 2 (¶ 7). A former Sprint salesman testified that Sprint had numerous points of contact

with Wyndham franchisees in addition to the fax blasts that were transmitted. Doc. #68-2 at 7, 16

(22-23; 58:17-19). The contact between Sprint and franchisees included in-person contact, such

as at trade shows and learning programs, where Sprint salespeople would present their products.


4
  See Doc. #75 at 8-9 (¶ 35 and response) (Gorss’s Local Rule 56(a)(2) statement: “Denied that Sprint’s goods or
services relate in any way to Plaintiff’s obligations to update and renovate the property under the PIP”); Doc. #76-2
at 19 (deposition testimony of Steven Gorss about limits of the PIP); Doc. #71-12 at 6-11 (PIP agreement with
attached punch list of more than two dozen specific improvement items for Gorss property based upon an inspection
by Wyndham and which list does not include telephone service improvement but includes dozens of physical
improvements to the property for cleaning, repair, painting, and replacement of items such as carpets, doors,
flooring, lighting, and drapery).


                                                          7
        Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 8 of 11




Id. at 7 (22-23). He testified that the Wyndham affiliates and franchises would ask Sprint to send

faxes “so they could literally take the flyer [advertising Sprint discounts to Wyndham affiliates]

and put it on their desk…or post it and take it from there.” Id. at 20 (74-75).

       A former Sprint executive responsible for driving corporate sales testified that the Sprint

sales team had “a multitude of calls and interactions on a daily basis” with franchises through

emails, meetings, tradeshows, and knocking on doors. Doc. #68-3 at 19 (67-68). The franchises

would often provide their business cards and names to Sprint salespeople in order to receive

follow up information. Ibid. A former Sprint regional account manager testified that Wyndham

would provide Sprint with a list of hotel owners, and then his job was to make contact and

inform them about the Sprint benefits that came with being a franchisee. Doc. #136-3 at 12 (44).

He described his role as “the face of Sprint to any Wyndham account in [his] region” and

testified that he had direct contact with managers at Wyndham franchises and would

communicate with them in person, by email, or by phone to let them know that he was

responsible for any accounts the hotel or individual hotel employees set up with Sprint. Id. at 10-

12 (34-35, 40-44). All of this suggests that a determination of the issue of consent will be

specific to each individual class member.

       It is true, as Gorss points out, that a defendant cannot “automatically defeat

predominance” by suggesting through no more than “speculation” that some potential class

members gave consent. See Bridging Communities Inc. v. Top Flite Financial Incorp., 843 F.3d

1119, 1125 (6th Cir. 2016). But as discussed above, it is far from sheer speculation to conclude

that consent issues will vastly vary between class members who have had years of business

dealings with Wyndham and/or Sprint on the basis of multiple and successive agreements and

related documents that set the terms for their dealings and their communications. Put differently,




                                                  8
        Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 9 of 11




“this is not a case involving fax blasts to recipients identified on a single ‘leads’ list obtained

from a single source where the issue of consent to fax might be suspect to a classwide

determination.” New Concept Dental v. Dental Res. Sys., Inc., 2020 WL 3303064, at *9 (S.D.

Fla. 2020).

        As the Ninth Circuit has recognized, “[a] defendant can produce evidence of a

predominance-defeating consent defense in a variety of ways.” True Health Chiropractic, Inc. v.

McKesson Corp., 896 F.3d 923, 931-32 (9th Cir. 2018). Thus, in True Health, the Ninth Circuit

concluded that the issue of consent defeated a predominance showing for a sub-class in a case

under the Junk Fax Protection Act where “consent defenses to these claims would be based on

individual communications and personal relationships between [defendant’s] representatives and

their customers” Id. at 932. By contrast, the issue of consent did not defeat a predominance

showing as to a different sub-class for which consent turned on “simply examining the product

registrations and the EULAs [software licensing agreements]” and for which “there is little or no

variation in the product registration and the EULAs.” Ibid.

        Although it is Sprint that will bear the burden of proof at trial on consent, see id. at 931, it

is Gorss that bears the burden at the class certification stage to show predominance, and the

predominance inquiry in turn requires evaluation not only of the affirmative elements of a claim

but also any defenses such as consent. See ibid.; Myers v. Hertz Corp., 624 F.3d 537, 550-51 (2d

Cir. 2010). Thus, for class certification purposes “it is irrelevant who has the burden of proof on

consent,” because “[t]he proper focus instead looks to whether the plaintiff has advanced any

feasible method of establishing consent or lack thereof on a classwide basis under the particular

facts of the case.” New Concept Dental, 2020 WL 3303064, at *8. Gorss has not advanced a

feasible method to determine consent on a class-wide basis.




                                                   9
       Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 10 of 11




       Because Gorss has not shown that the issue of consent can be resolved on a class-wide

basis, I must next consider whether those issues that are subject to class-wide resolution will

predominate over the issue of consent which is not amenable to class-wide resolution—that is,

“whether the common issues can profitably be tried on a class-wide basis, or whether they will

be overwhelmed by individual issues.” Scott, 954 F.3d at 912. As noted above, Gorss points to

the following three issues that may be resolved on a class-wide basis: (1) whether the five faxes

are “advertisements” under the Junk Fax Protection Act and the regulations; (2) whether Sprint is

a “sender” of the faxes under the regulations; and (3) whether Sprint’s opt-out notices complied

with the statutory and regulatory requirements. I conclude on balance that the issue of consent

will very likely overwhelm those issues that could otherwise be tried on a class-wide basis. A

class-wide trial would bog down in disputes about whether particular class members had

consented to one or more of the 18,000 faxes that were transmitted for Sprint’s services on five

different dates over a period of nearly two years.

       I agree with the rulings of many other judges who have considered the same kinds of

claims filed by Gorss under the Junk Fax Protection Act and who have denied class certification

on the ground that Gorss cannot show that class-wide issues predominate over individual issues

of consent. See Gorss Motels, Inc. v. Brigadoon Fitness Inc., 331 F.R.D. 355, 360–61,

reconsideration denied, 2019 WL 5692168 (N.D. Ind. 2019); Gorss Motels, Inc. v. A.V.M.

Enterprises, Inc., 2019 WL 4278951, at *4 (D. Conn. 2019); Gorss Motels, Inc. v. Otis Elevator

Co., 2019 WL 1490102, at *5 (D. Conn. 2019); Gorss Motels, Inc. v. Eric Ryan Corp., 2019 WL

10351551, at *4 (D. Conn. 2019); Gorss Motels, Inc. v. AT&T Mobility LLC, 2019 WL 625699,

at *6 (D. Conn. 2019); Gorss Motels, Inc. v. Safemark Sys., LP, 2018 WL 1635645, at *5 (M.D.

Fla. 2018).




                                                10
       Case 3:17-cv-00546-JAM Document 173 Filed 03/31/21 Page 11 of 11




                                          CONCLUSION

       For the reasons set forth in this ruling, the Court DENIES the motion of plaintiff Gorss

Motels Inc. for class certification (Doc. #129). The Court DENIES the motion to strike (Doc.

#143) as moot because the Court has not relied on the evidence at issue in that motion.

       The parties shall submit a joint status report and proposed case schedule on or before

May 3, 2021.

       It is so ordered.

       Dated at New Haven, Connecticut this 31st day of March 2021.

                                                    /s/Jeffrey Alker Meyer
                                                    Jeffrey Alker Meyer
                                                    United States District Judge




                                               11
